Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2021 has been entered.
 

Claims 1-5 and 7-21 are pending.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gavade et al. (Pub. No.: US 2013/0290402) in view of Bertz et al. (Pat. No.: US 8,667,542) and Kummer (Pub. No.: US 2015/0358688).
Regarding claim 1, Gavade discloses a method comprising: updating a first portion of a media content file to include a header and an indicator of a location of a first media content item, wherein the first media content item includes a first advertisement associated with an advertiser, wherein the indicator enables presentation of the first media content item (Fig. 1, elements 124 and 122, Fig. 2; paras. [0019], [0020] and [0025]-[0028]. The “indicator” can be seen as elements 204-210 in figure 2, which show segment identifiers which include a URL, and although figure 2 is describing element 118, element 124 will be organized in a similar way, except that it will direct clients to play content segments 126 followed by advertisements 122, wherein such an advertisement is axiomatically associated with an advertiser. ), after updating the first portion of the media content file and in response to receiving a first request from a client device, sending a version of a manifest that includes an entry associated with the media content file to the client device (Fig. 1, elements 124, 122 and 126, Fig. 2; paras. [0025]-[0028]. Element 124 can be seen as a version of a manifest); after sending the version of the manifest to the client device, receiving a second request from the client device for the first media content item in accordance with the client device determining to request the first media content item (Fig. 4, paras. [0049]-[0051]); and subsequent to the receiving of the second request from the client device, causing the first media content item to be transmitted to the client device (Fig. 1, element 126, paras. [0025]-[0028]. Segments 126 will be delivered to the client device).
wherein the header includes information that indicates: geographic regions associated with the first media content item, age ranges associated with the first media content item, products associated with the first media content item, or any combination thereof; nor receiving a second request from the client device for the first media content item in accordance with the client device determining to request the first media content item based on the information included in the header and based on user information associated with a user of the client device. However, in analogous art, Bertz discloses a method for filtering presentation of broadcast messages by mobile devices, wherein “the mobile device 110 receives multiple messages (e.g., advertisements, coupons, public service messages) broadcast from the television transmission tower 102 in an unused portion of a high definition television spectrum. The messages may be comprised of metadata that indicates the type of consumer that should receive the message. Moving to block 204, the filter application 114 in the mobile device 110 compares the metadata content of the messages to the profile database 160 to determine which messages to select for the user. If the selection criteria for a message (e.g., location, demographic, product) matches the user profile, the method 200 moves to block 210 and presents the message to the user on the output device 118. Optionally, once a message is presented on the mobile device, block 212 may be activated which sends a report to the service provider profile server 150 to store the selection information in the report database 170. The report may include the identification of the selected message, the time the message was presented to the user, the location of the mobile device when the message was presented, and an identification of the user profile characteristic that caused the message to be selected. The wireless communication service provider may use the reports generated in block 212 to calculate a charge to bill the advertising company for each time a message is presented to a user (col. 6, ln. 
It could be argued that the combination of Gavade and Bertz does not explicitly disclose causing a second media content item to be transmitted to the client device, wherein the second media content item is selected for transmission to the client device based on the second media content item including a second advertisement associated with the advertiser. However, in analogous art, Kummer discloses that “[i]n addition to earning points that can be used by the user to shorten the duration of commercial breaks, the ratings provided by the user may be used to target future commercials for presentation to the user. For example, a positive rating of a particular commercial may result in the same commercial being presented to the user multiple times, other commercials by the same advertiser being presented to the user, and/or commercials falling within the same category being presented to the user (para. [0111]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gavade and Bertz to allow for causing a second media content item to be transmitted to the client device, wherein the second media content item 
Regarding claim 2, the combination of Gavade, Bertz and Kummer discloses the method of claim 1, and further discloses wherein the information included in the header indicates the geographic regions, the age ranges, and the products (Bertz, col. 5, ln. 64 – col. 6, ln. 10; “if the user's profile matches other selection criteria (e.g., age, gender, language, socioeconomic status, buying habits) the filter application 114 selects the message;” “If the selection criteria for a message (e.g., location, demographic, product) matches the user profile, the method 200 moves to block 210 and presents the message to the user on the output device 118 (col. 6, ln. 41-44).” This claim is rejected on the same grounds as claim 1.).
Regarding claim 3, the combination of Gavade, Bertz and Kummer discloses the method of claim 1, and further discloses wherein the first portion of the media content file indicates a duration of the first media content item, a bit rate associated with the first media content item, a codec used to encode the first media content item, or any combination thereof (Gavade, Fig. 2, elements 204-210, para. [0022] “#EXTINF indicates the duration of the content segment. The string identifies a location of the segment. For example, segment identifier 204 indicates that the duration of the content segment is 60 seconds.”).
Regarding claim 4, the combination of Gavade, Bertz and Kummer discloses the method of claim 1, and further discloses wherein the indicator comprises a uniform resource locator (Gavade, Fig. 2, elements 204-210, paras. [0018], [0022] and [0024]).
the method of claim 1, and further discloses wherein the indicator comprises a uniform resource locator that indicates a partial file name of a second media content file (Fig. 2, elements 204-210, paras. [0018], [0022] and [0024]), and wherein the second media content file is stored in a directory that includes additional media content items associated with the advertiser (Bertz, col. 5, ln. 64 – col. 6, ln. 55; Kummer, para. [0111]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 8, the combination of Gavade, Bertz and Kummer discloses the method of claim 7, and further discloses wherein the first media content item and the second media content item are associated with different geographic regions (Bertz, col. 3, ln. 11-19. “The messages may be stored on the mobile device and re-evaluated by the selection application at a later time, for example at a time when the mobile device may have moved to a different location such that a location criteria in the message metadata is satisfied by the current location of the mobile device and hence trigger the presentation of one of the stored messages.” This claim is rejected on the same grounds as claim 1.).
Regarding claim 9, the combination of Gavade, Bertz and Kummer discloses the method of claim 1, and further discloses further comprising: selecting the second media content item based on the user information (Bertz, col. 3, ln. 11-19. This claim is rejected on the same grounds as claim 1.).
Regarding claim 10, the combination of Gavade, Bertz and Kummer discloses the method of claim 9, and further discloses wherein the user information includes geographic information, demographic information, purchasing information, or any combination thereof (Bertz, col. 6, ln. 32-55), and wherein the selecting the second media content item comprises: sending a content identification request to an advertising decision server based on receiving the second request, wherein the content identification request includes an identifier of the client device, and receiving an indication of the second media content item from the advertising decision server in response to sending the content identification request (Gavade, para. [0024]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 11, the combination of Gavade, Bertz and Kummer discloses the method of claim 1, and further discloses wherein the first portion further includes media data of the second media content item that is different than the first media content item (Fig. 2, elements 204-210, paras. [0019]-[0022]).
Regarding claim 14, Gavade discloses an apparatus comprising: a processor; and a memory accessible to the processor, the memory comprising instructions executable by the processor to perform or initiate operations comprising: updating a first portion of a content file to include a header and an indicator of a location of a first content item, wherein the first media content item includes a first advertisement associated with an advertiser, wherein the indicator enables presentation of the first content item after presentation of content corresponding to media data (Fig. 1, elements 124 and 122, Fig. 2; paras. [0019], [0020] and [0025]-[0028]. The “indicator” can be seen as elements 204-210 in figure 2, which show segment identifiers which include a URL, and although figure 2 is describing element 118, element 124 will be organized in a similar way, except that it will direct clients to play content segments 126 followed by advertisements 122, wherein such an advertisement is axiomatically associated with an advertiser.), after updating the first portion of the content file, and in response to receiving a first request from a client device, sending a version of a manifest that includes an entry associated with the content file to the client device (Fig. 1, elements 124, 122 and 126, Fig. 2; paras. [0025]-[0028]. Element 124 can be seen as a version of a manifest); after sending the version of the manifest to the client device, receiving a second request from the client device for the first content item in accordance with the client device determining to request the first content item (Fig. 4, paras. [0049]-[0051]); and subsequent to the receiving of the second request from the client device, causing the first media content item to be transmitted to the client device (Fig. 1, element 126, paras. [0025]-[0028]. Segments 126 will be delivered to the client device).
Gavade does not disclose wherein the header includes information that indicates geographic regions associated with the first content item, age ranges associated with the first content item, products associated with the first content item, or any combination thereof; nor receiving a second request from the client device for the first content item in accordance with the client device determining to request the first content item based on the information included in the header and based on user information associated with a user of the client device. However, in analogous art, Bertz discloses a method for filtering presentation of broadcast messages by mobile devices, wherein “the mobile device 110 receives multiple messages (e.g., advertisements, coupons, public service messages) broadcast from the television transmission tower 102 in an unused portion of a high definition television spectrum. The messages may be comprised of metadata that indicates the type of consumer that should receive the message. Moving to block 204, the filter application 114 in the mobile device 110 compares the metadata content of the messages to the profile database 160 to determine which messages to select for the user. If the selection criteria for a message (e.g., location, demographic, product) matches the user profile, the method 200 moves to block 210 and presents the message to the user on the output device 118. Optionally, once a message is presented on the mobile device, 
It could be argued that the combination of Gavade and Bertz does not explicitly disclose causing a second media content item to be transmitted to the client device, wherein the second media content item is selected for transmission to the client device based on the second media content item including a second advertisement associated with the advertiser. However, in analogous art, Kummer discloses that “[i]n addition to earning points that can be used by the user to shorten the duration of commercial breaks, the ratings provided by the user 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gavade et al. (Pub. No.: US 2013/0290402) in view of Bertz et al. (Pat. No.: US 8,667,542), Kummer (Pub. No.: US 2015/0358688)and Kim et al. (Pub. No.: US 2011/0119709).
Regarding claim 5, the combination of Gavade, Bertz and Kummer discloses the method of claim 1, and Gavade further discloses wherein the indicator comprises a uniform resource locator that indicates a location of a second media content file that contains the first media content item (Fig. 2, elements 204-210, paras. [0018], [0022] and [0024]), but does not disclose and wherein the second media content file has an International Organization for Standardization base media file format. However, in analogous art, Kim discloses that a .


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gavade et al. (Pub. No.: US 2013/0290402) in view of Bertz et al. (Pat. No.: US 8,667,542), Kummer (Pub. No.: US 2015/0358688) and Krasko et al. (Pub. No: US 2015/0201227).
Regarding claim 12, the combination of Gavade, Bertz and Kummer discloses the method of claim 1, but does not explicitly disclose further comprising receiving a media stream from a content provider server at a transcoder of a media content provider system. However, in analogous art, Krasko discloses that a transcoder can receive a requested stream from a head end and convert (i.e. transcode) said stream into a format renderable on a user device (Fig. 3, elements 110’, 140 and 115, para. [0057]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gavade, Bertz and Kummer to allow for receiving the media stream from a content provider server at a transcoder of the media content provider system. This would have produced predictable and desirable results, in that it would allow for the stream to be received by the client in a format which the client could process.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gavade et al. (Pub. No.: US 2013/0290402) in view of Bertz et al. (Pat. No.: US 8,667,542), Kummer (Pub. No.: US 2015/0358688) and Rothschild et al. (Pub. No.: US 2014/0237525).
Regarding claim 13, the combination of Gavade, Bertz and Kummer discloses the method of claim 1, but does not explicitly disclose wherein the first request is received from the client device to enable adaptive bitrate (ABR) streaming of content to the client device. However, in analogous art, Rothschild discloses “systems and methods for establishing a cloud-enabled network-based digital video recording (nDVR) platform. In some embodiments, an nDVR system may include multiple systems working together to provide DVR services. For example, in some embodiments, an nDVR system may be associated with an adaptive bit-rate (ABR) live-video distribution system. The ABR live-video distribution system may include, but is not limited to, a content acquisition chain, a content distribution network, a curated content experience platform, and one or more client devices (para. [0017]; see also paras. [0045]-[0048], [0088] and [0089]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gavade, Bertz and Kummer to allow for the first request to be received from the client device to enable adaptive bitrate (ABR) streaming of content to the client device. This would have produced predictable and desirable results, in that it would allow for a well-known technique, which can help to balance capacity and quality issues, to be used.


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gavade et al. (Pub. No.: US 2013/0290402) in view of Bertz et al. (Pat. No.: US 8,667,542), Kummer (Pub. No.: US 2015/0358688) and Hannuksela et al. (Pub. No.: US 2013/0191550).
Regarding claim 15, the combination of Gavade, Bertz and Kummer discloses the apparatus of claim 14, but does not explicitly disclose wherein the media data is included in a media stream, wherein the content file includes a second portion that includes second media data of the media stream, and wherein the second portion of the content file further includes a movie fragment header and a track fragment header. However, in analogous art, when discussing streaming media, Hannuksela discloses that a movie fragment box may comprise a movie fragment header and at least one track fragment box, wherein said track fragment box further comprises a track fragment header (Fig. 6, elements 221, 223, 225 and 227, para. [0274]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gavade, Bertz and Kummer to allow for the media data to be included in a media stream, wherein the content file includes a second portion that includes second media data of the media stream, and wherein the second portion of the content file further includes a movie fragment header and a track fragment header. This would have produced predictable and desirable results, in that it would allow for the data to contain appropriate header fields as are understood in the industry in order to allow the client to properly receive and process the streaming media content.
Regarding claim 16, the combination as stated above discloses the apparatus of claim 15, and further discloses wherein the content file includes a third portion that includes metadata, and wherein the third portion further includes a second indicator that indicates a location of a directory that includes the first content item (Gavade, Fig. 2, elements 204-210, paras. [0019]-[0022]; Fig. 5, paras. [0038]-[0048]).


Claims 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gavade et al. (Pub. No.: US 2013/0290402) in view of Bertz et al. (Pat. No.: US 8,667,542), Slovacek (Pub. No.: US 2015/0120648) and Kummer (Pub. No.: US 2015/0358688).
Regarding claim 17, Gavade discloses a method comprising: receiving, at a client device, a version of a manifest that includes an entry associated with each of a plurality of content files for a first content item (Fig. 1, elements 124, 122 and 126, Fig. 2; paras. [0025]-[0028]. Element 124 can be seen as a version of a manifest); based on the version of the manifest, sending, from the client device a first request for a content file included in the plurality of content files (Fig. 4, paras. [0049]-[0051]); after sending the first request, receiving the content file at the client device, wherein a second portion of the content file includes a header and an indicator of a location of a second content item that is different than the first content item (Fig. 4, paras. [0049]-[0051]), after receiving the content file, determining by the client device to send a second request for the second content item (Fig. 4, paras. [0049]-[0051]); transmitting the second request for the second content item from the client device subsequent to the determining by the client device to send the second request for the second content item, the second request based on the indicator of the location from the content file (Fig. 1, element 126, paras. [0025]-[0028]. Segments 126 will be delivered to the client device).
and wherein the header includes information that indicates: geographic regions associated with the second content item, age ranges associated with the second content item, products associated with the second content item, or any combination thereof; nor after receiving the content file, determining by the client device to send a second request for the second content item based on the information included in the header and based on user information associated with a user of the client device. However, in analogous art, Bertz discloses a method for filtering presentation of broadcast messages by mobile devices, wherein “the mobile device 110 receives multiple messages (e.g., advertisements, coupons, public service messages) broadcast from the television transmission tower 102 in an unused portion of a high definition television spectrum. The messages may be comprised of metadata that indicates the type of consumer that should receive the message. Moving to block 204, the filter application 114 in the mobile device 110 compares the metadata content of the messages to the profile database 160 to determine which messages to select for the user. If the selection criteria for a message (e.g., location, demographic, product) matches the user profile, the method 200 moves to block 210 and presents the message to the user on the output device 118. Optionally, once a message is presented on the mobile device, block 212 may be activated which sends a report to the service provider profile server 150 to store the selection information in the report database 170. The report may include the identification of the selected message, the time the message was presented to the user, the location of the mobile device when the message was presented, and an identification of the user profile characteristic that caused the message to be selected. The wireless communication service provider may use the reports generated in block 212 to calculate a charge to bill the advertising company for each time a message is presented to a user (col. 6, ln. 32-55),” wherein the selection criteria may be stored “in a metadata portion or a 
Neither Gavade nor Bertz explicitly discloses wherein a first portion of the content file includes a portion of data of the first content item. However, in analogous art, Slovacek discloses that augmented media may be enhanced by adding links to metadata to the media file, wherein the links may be used to locate specific metadata, thereby placing the electronic data for the link within the data for the media file, such that the two sets of data form a single file with the properties and content of both (para. [0068]), which teaches that supplemental data including links, which could include URL links, could be included in the same file as the content data. As a stream is made up of a plurality of files, or alternatively as the method of Gavade and Slovacek could obviously repeat the process of creating a file, it is obvious that the combination of Gavade and Slovacek discloses the concept of generating a plurality of media content files. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gavade and Bertz to allow for a first portion of the content file to include a portion of data of the first content item. This would have produced predictable and desirable results, in that it would allow for the indicator of the second media content item to be 
It could be argued that the combination of Gavade, Bertz and Slovacek does not explicitly disclose subsequent to the transmitting of the second request, receiving the second content item and a third content item at the client device, wherein the second content item includes a first advertisement associated with an advertiser, and wherein the third content item is received based on the third content item including a second advertisement associated with the advertiser. However, in analogous art, Kummer discloses that “[i]n addition to earning points that can be used by the user to shorten the duration of commercial breaks, the ratings provided by the user may be used to target future commercials for presentation to the user. For example, a positive rating of a particular commercial may result in the same commercial being presented to the user multiple times, other commercials by the same advertiser being presented to the user, and/or commercials falling within the same category being presented to the user (para. [0111]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gavade, Bertz and Slovacek to allow for subsequent to the transmitting of the second request, receiving the second content item and a third content item at the client device, wherein the second content item includes a first advertisement associated with an advertiser, and wherein the third content item is received based on the third content item including a second advertisement associated with the advertiser. This would have produced predictable and desirable results, in that “[i]f a user likes a commercial, it can be assumed that he is more likely to like the product, thus effectively targeting potential customers for the associated advertiser (Kummer, para. [0111]).”
the method of claim 17, and further discloses further comprising: initiating playback of the first content item at a display, wherein the display is coupled to the client device or integrated within the client device (Gavade, Fig. 1, elements 114, 120 and 126); and initiating playback of the second content item at the display subsequent to completion of playback of the first content item (Gavade, Fig. 2, paras. [0019]-[0022]).
Regarding claim 19, the combination as stated above discloses the method of claim 17, and further discloses wherein the second portion further includes a second indicator of a location of a third content item (Gavade, Fig. 2, elements 204-210, paras. [0019]-[0022]), wherein the second content item is associated with a first geographic region, wherein the third content item is associated with a second geographic region (Bertz, col. 3, ln. 11-19. “The messages may be stored on the mobile device and re-evaluated by the selection application at a later time, for example at a time when the mobile device may have moved to a different location such that a location criteria in the message metadata is satisfied by the current location of the mobile device and hence trigger the presentation of one of the stored messages.”).
Regarding claim 21, the combination as stated above discloses the method of claim 17, and further discloses wherein the second content item includes first program content and the third content item includes second program content that is different from the first program content (Gavade, Fig. 2, elements 204-210, paras. [0019]-[0022]).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gavade et al. (Pub. No.: US 2013/0290402) in view of Bertz et al. (Pat. No.: US 8,667,542), Slovacek (Pub. No.: US .
Regarding claim 20, the combination as stated above discloses the method of claim 17, but the combination does not explicitly disclose further comprising: determining, by the client device, a first condition of a network and a second condition of the client device, wherein the first condition includes an available bandwidth; and selecting, by the client device, the content file responsive to the determining of the first condition and the second condition and in accordance with a bit rate of the content file not exceeding the available bandwidth, wherein the sending of the first request is based on the selecting of the content file. However, in analogous art, Rothschild discloses “systems and methods for establishing a cloud-enabled network-based digital video recording (nDVR) platform. In some embodiments, an nDVR system may include multiple systems working together to provide DVR services. For example, in some embodiments, an nDVR system may be associated with an adaptive bit-rate (ABR) live-video distribution system. The ABR live-video distribution system may include, but is not limited to, a content acquisition chain, a content distribution network, a curated content experience platform, and one or more client devices (para. [0017]), wherein “[t]he use of manifest files for adaptive bit-rate streaming of recorded content enables users to receive optimal content for their client devices, whether it is a smartphone or a large television, and taking their current network conditions into consideration (para. [0019]; see also paras. [0045]-[0048], [0088] and [0089]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above art to allow for determining, by the client device, a first condition of a network and a second condition of the client device, wherein the first condition includes an available bandwidth; and selecting, by the 


Response to Arguments
Applicant's arguments filed June 28, 2021 have been fully considered but they are moot in view of the new grounds of rejection in view of Kummer.


Conclusion
Claims 1-5 and 7-21 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755.  The examiner can normally be reached on Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        September 10, 2021